UNITED STATES DIS'I`RICT COURT
WESTERN DISTRICT OF TEXAS

 

SAN ANTONIO DIVISION
)
Ii\‘ Rlz; FRANCls MCQUEEN RoZELLE, JR. )
AND CLARl'rA SOMMERS JOHNSON )
)
Debtors/Appe[lmzts, )
) Cause No. SA l7-CV~0123 7-RCL
v. )
)
PATRICK H. AUTRY, )
l
Appellee. )
)
)

 

MEMORANDUM OPINION

This civil action is before the Court on appeal from an order issued by the United States
Banl<rup_tcy Coul“t for the Western District of Texas regarding the jointly administered bankruptcy
cases of Francis McQueen Rozelle, Jr. and Clarita Sornmers Johnson (A_ppellants/Debtors).
Debtors appeal the bankruptcy court’s order allowing the third interim application of Branscomb
PC for professional fees and expenses for the period ofNovember l, 2016 through April 26, 2017.
Order, fn re Rozefle, ECF No. 822 (Bankr. W.D. Tex. Nov. 2l, 2017) (l4~bk-51480). For the
reasons stated below, the bankruptcy court’s judgment will be AFFIRMED and the appeal Will
be DISMISSED.
I. Background

Debtors inherited approximately 114 acres of land in San Antonio, Texas (real property).
In 2006, debtors bon'owed 38 .225 million from Broadway National Bank (Broadway Bank) to buy
out Mr. Rozelle’s sister and Ms. Johnson’s daughter, a third heir to the real property, and to pay
taxes related to the real property. Debtors extended the loan on three occasions,\ With the final date

of maturity occurring in August 2011. However, the loan Was not repaid by the date of maturity

l

and Broadway Bank posted the property for a non-judicial foreclosure sale. Because of the posting
of the foreclosure saie, debtors fried for Chapter ll bankruptcy in August 2011. ln this initial
Chapter l l case, debtors confirmed a plan of reorganization that afforded them 18 months to satisfy
the debt before Broadway Bank could foreclose on the real property After the reorganization plan
Was confrrmed, SLF IV_UTSA)Blvd. Noteliolder, L.P. (SLF Noteholder) acquired the debt from
Broadway Bank. Debtors failed to sell the real property or pay the debt. SLF Noteholder scheduled
a foreclosure sale for June 3, 2014. Transcript of Hearing Held on Apr. 21, 2015, fn re Ro:elie,
ECF No. 242 (Bankr. W.D. Tex. Apr. 21, 2015)(14-bk-5}480).

On June 2, 2014, debtors filed voluntary Chapter ll bankruptcy petitions for a second time
and avoided foreclosure The cases Were jointly administered at Case No. ld-bk-:')' 1480 On August
28, 2014, the bankruptcy court ordered the appointment of a trustee in these cases. Order, fn re
Ro:-el]e, ECF No. 46 (Bankr. W.D. Tex. Aug. 28, 2014) (l4-bk-51480). The United States Trustee
appointed lolm Patrick Lowe to be the trustee, and the bankruptcy court approved this appointment
on September 9, 2014. Order, fn re Rozel!e, ECF No. 57 (Bankr. W.D. 'l`ex. Sept. 9, 2014) (l/-i-bk-
51480). 'i`he trustee subsequently filed an application to engage 4Central Texas Realty &
Development, LLC (Central Texas Realty) as the real estate broker to assist in the sale of the real
property Application, fn re Roze!le, ECF No. 87 (Bankr. W.D. Tex. Oct. 20, 2014) (l4-bk-51480).
The bankruptcy court granted the application on October 30, 2014. Order, fn re Rozelle, ECF No.
306 (Bankr. W.D. Tex. Oct. 30, 2014) (l4-bk-5l480). Walter G` Busby Was designated as the
principal of Central Texas Realty. Id. Debtors appealed the order appointing Central Texas Realty,
but the district court and Fifth Circuit affirmed the bankruptcy judge’s decision. Rozelle v. Lowe,
Doc. 00513827917 (Sth Cir. Jan. 10, 2017) (No. 16-50444); Roze!le v. Lowe, ECF No. 38 (W.D.
Tex. l\/Iar 29, 2016) (No. 5:15-cv-00108). The trustee also retained Patrick Autry and his law

firm_Branscomb PC»-»~»~to act as his counsel in the administration of the bankruptcy cases With the

.)

approval of the bankruptcy court. Application, fn re Roze!le, ECF No. 75 (Bankr. W.D. Tex. Oct.
.., 2014) (l4»bk-51480); Order, fn re Ro-:el!e, ECF No. 96 (Bankr. W.D. Tex. Oct. 24, 2014) (14-
bk-51480).

The property sold for 320.3 million to Robert Schumacher at an in-coun; auction on lvlarch
26, 2015. 'i`ranscript of Hearing Held on Mar. 26, 2015, fn re Ro:e[le, ECF No. 220 (Bankr. W.D.
Tex. Mar. 26, 2015) (14-bk-51480), On March 27, 2015, the bankruptcy court entered an order
authorizing and approving the sale of the real property free and clear of all interests pursuant to ll
U.S.C. § 363(b) and (f). Order, fn re Roze/Ie, ECF No. 194 (Bankr. W.D. Tex. Mar. 27, 2015) (14-
bk~51480). Debtors appealed this order and asked the district court to stay the sale. Although the
district court declined to stay the sale, Roze!le v. Lowe, ECF No. 20 (W.D. Tex. l\/lay 11, 2015)
(No. 5:15-cv~00108), the pending appeal inhibited the trustee’s ability to obtain title insurance
until the appeal was resolved Prospective purchasers, including the court-approved purchaser,
demanded title policy so this forestalled the closure of the sale.

Consequently, the principal secured creditor, SLF Noteholder, requested relief from the
automatic stay under ll U.S.C. § 362 to be allowed to foreclose on the property Mot. for Relief
from Stay Against Propelty, fn re Rozelle, ECF No. 312 332 (Bankr. W.D. Tex. Nov. 17, 2015)
(No. 14-bk~51480). On Deceinber 14, 2015, the Bankruptcy Couit granted SLF Noteholder’s
request to modify the stay to permit foreclosure Order, fn re Rozel!e, ECF No. 334 (Bankr. W.D.
Tex. Dec. 14, 2015) (No. 14-bk-51-480). Debtors’ cases were converted to Chapter 7 proceedings
on the same day, and John Patrick Lowe was again appointed as the trustee in the converted cases.
Order, fn re Rozelle, ECF No. 332 (Bankr. W.D. Tex. Dec. 14, 2015) (l4-bk-51480).

To avoid foreclosure, debtors entered into a stipulation and memorandum of understanding
\vith the trustee to allow the sale to proceed Stipulation & Mern. of Understanding, fn re Rozelle,

BCF No. 350 (Bankr. W.D. Tex. Dec. 24, 2015) (No. 14-bk-51480). ln accordance with this

,,
3

agreement, debtors dismissed their appeal of the sale order and the sale of the real property was
completed After the sale was completed, debtors again challenged the sale order. Debtors alleged
that the sale was procured through fraud and should be set aside pursuant to Federal Rule of Civil
Procedure 60. Rule 60 Mot., fn re Ro:elfe, ECF No. 426 (Bankr. W.D. Tex. Mar. 24, 2016) (No.
l4-bk-51480); Mem. in Supp. of Rule 60 Mot., fn re Roze]le, ECF No. 427 (Bankr. W.D. Tex.
Mar. 24, 2016) (No. 14-bk~51480); Ani. Rule 60 l\/lot., fn re Rozelle, ECF No. 430 (Bankr. W.D.
Tex. Mar. 28, 2016) (No. l4-bk-51480); Am. Mem. in Supp. ofRule 60 Mot., 111 re Rozeffe, ECF
No. 431 (Bankr. W.D. Tex. Mar. 28, 2016) (No. 14~bk-51480); Corrected Rule 60 Mot., fn re
Ro:efle, ECF No. 515 (Bankr. W.D. Tex. I\/lay 24, 2016) (No. l4-bk-51480); Corrected l\/lem. in
Supp. ofRule 60 Mot., 111 re Rozel!e, ECF No. 516 (Bankr. W.D. Tex. May 24, 2016) (No. l4~bl<~
51480). Tlie bankruptcy court dismissed the Rule 60 motion with prejudice Order, fn re Rozelfe,
ECF No. 547 (Banl<r. W.D. Tex. June 7, 2016) (No. 14-bk-51480). Debtors have filed numerous
appeals from the bankruptcy couit’s orders based on the allegation that the appellees engaged in a
scheme to'sell their real property at an artificially depressed price and committed fraud upon the
court by providing false testimony
II. Jurisdiction and Standard of Review

A. Jurisdiction

This Court has jurisdiction to hear this appeal pursuant to 28 U.S.C. § 158(a), which
provides district courts with the authority to hear appeals from final judgments and orders of
bankruptcy judges. When a district court reviews the decision of a bankruptcy court, the district
court “functions as a[nj appellate court, and applies the standard of review generally applied in

federal court appeals."' fn re Webl), 954 F.2d 1l02, 1103-04 (5th Cir. 1992).

B. Standard of Review

On appeal, a district court reviews the bankruptcy court’s findings of fact under the clearly
erroneous standard fn re Morrr'sou, 555 F.3d 473, 480 (5th Cir. 2009). A bankruptcy court’s
conclusions of law are reviewed de nova ]d. Mixed questions of law and fact are reviewed de
nova fn re Nar'l Gypsum CO., 208 F.3d 498, 504 (Sth Cir. 2000)_ The court reviews discretionary
decisions of the bankruptcy court for abuse of discretion See fn re Mendoza, 111 F.3d 1264, 1270
(5th Cir. 1997). The standard of review appropriate for the issue in this appeal, whether the
bankruptcy court erred in awarding fees and expenses, is abuse of discretion "'[Djeference . . . is
the hallmark of abuse-of-discretion review.” Gen. Elec. Co. v. Jor`ner, 522 U.S. 136, l43 (1997).
A bankruptcy court abuses its discretion if “its ruling is based on an erroneous review of the law
or on a clearly erroneous assessment of the evidence.” C)'mves n MV Medinct Star, 47 F.3d 153,
156 (Sth Cir. 1995).

III. Discussion

A. The Bankruptcv Court’s Decision »

The bankruptcy court granted the third interim application of Branscomb PC for
professional fees and expenses for the period of November l, 2016 through April 26, 2017 in the
amount of 334,727.50 for fees and $1,035.32 for expenses

B. Legal Standards

Under § 330 of the Bankruptcy Code, bankruptcy courts have the discretion to award
“reasonable compensation for actual, necessary services rendered by the trustee, examiner,
ombudsman, professional person, or attorney and by any paraprofessional person employed by
any such person” in bankruptcy cases. ll U.S.C, § 330(a)(l)(A). The bankruptcy court also has

the discretion to reimburse these parties for “actual, necessary expenses.” ]d. § 330(a)(l)(]3). To

determine the amount of reasonable compensation to award a trustee under chapter 11, bankruptcy
courts inust:

consider the nature, the extent, and the value of such services, taking into account
all relevant factors, including-
(A) the time spent on such services;
(B) the rates charged for such services;
(C) whether the services were necessary to the administration of, or
beneficial at the time at which the service was rendered toward the
completion of, a case under this title;
(D) whether the services were performed within a reasonable amount of
time commensurate with the complexity, importance, and nature of the
problein, issue, or task addressed;
(E) with respect to a professional person, whether the person is board
certified or otherwise has demonstrated skill and experience in the
bankruptcy field; and
(F) whether the compensation is reasonable based on the customary
compensation charged by comparably skilled practitioners in cases other
than cases under this title.

Id. § 330(a)(3).

The Fiftli Circuit recognizes the lodestar method as a proper tool to calculate “reasonable"'
attorneys’ fees under § 330. fn re Ccrhr']f, 428 F.3d 536, 539»~40 (5th Cir. 2005). A court calculates
the lodestar by “multiplying the number of hours an attorney would reasonably spend for the same
type of work by the prevailing hourly rate in the coinniuiiity.” Icf. at 540. A court may then adjust
the lodestar “up or down based on the factors contained in § 330 and its consideration of the twelve
factors listed” in Jo/insoii v. Geoi'gi`a Higliway Express, Iiic., 488 F.2d 714, 7l7-19.] Id. Although
a “bankruptcy court has considerable discretion in applying these factors, it must explain the
weight given to each factor that it considers and how each factor affects its award.” ]d. (citatioiis

omitted).

 

l The Jo)'mson factors suggest a should consider: (l) the time and labor required; (2) the novelty and difficulty of the
questions; (3) the skill required to perform the iegal service propei'ly; (4) the preclusion of other employment by the
attorney due to acceptance ot` the case; (5) the customary fee; (6) whether the fee is fixed or contingent; (7) time
limitations imposed by the client or the circumstances; (8) the amount involved and the results obtained; (9) the
experience, reputation, and ability of the attorneys; (10) the L‘undesirability” of the case; (l l) the nature and length of
the professional relationship with the client; and (-12) awards in similar cases. Jo!i)iso)i, 488 F.2d at 7l9.

6

C. Debtors’ Central Argument on Appeal

Appellants have filed numerous appeals from bankruptcy court orders, including multiple
appeals before this Couit. See, e_g., Ro:»elle v. Branscomb_. P.C., No. 5:16-cv~01024, 2017 WL
33015ll (W.D. Tex. .luly 31, 2017); Order, Rozelle v. Lowe, ECF No. 8 (W.D. Tex. i\/larch 28,
2018) (No. 5:17-cv-00122). As in these other appeals, appellants argue that the bankruptcy couit
erred in granting the application for attorney’s fees and expenses Appellants contend that
appellees engaged in a scheme to sell their real property at a price significantly below its actual
worth and committed fraud upon the court by providing false testimony Br. of Appellants, ECF
No. 13.

Fraud upon the court "‘requires a showing of an unconscionable plan or scheme which is
designed to improperly influence the court in its decision.” Wi`fson v. Joiiiis~»]ta'aiii)ilfe Sa!es Corp.,
873 F.2d 869, 872 (5tli Cir. 1982). Under Federal Rule of Civil Procedure 9(b), “[ijn alleging fraud
or mistake, a party must state with particularity the circumstances constituting fraud or mistake.”
Fed. R. Civ. P. 9(b). ln order to prove fraud, appellants’ bear the burden of establishing that: (l)
appellee made a material representation that was false; (2) the appellee knew the representation
was false or made it recklessly as a positive assertion without any knowledge of its truth; (3) the
appellee intended to induce the appellant to act upon the representation; (4) the appellant actually
and justifiably relied on the appellee’s represeiitation; and (5) the appellant’s reliance on the
representation caused the appellant’s injury See Rozelle, 2017 WL 330151 1, at *2; Ernsf & Yormg,
L.L.P. v. Pac‘ Mirl, Li`fe Iiis. Co., 51 S.W.3d 573, 577 (Tex. 2001).

Here, debtors’ brief is composed of numerous conclusory and unsupported allegations that
detail how appellees sclieined to sell the real property for millions less than its actual worth and
subsequently committed fraud upon the court by providing false testimony Br. of Appellants, ECF

No. 13. Debtors allege that the real property had been appraised at as high as 852 million and that

7

the sale price of 820.3 million resulted in an approximately 330 million "`windfall"’ for the buyers.
Ia.'. Debtors contend that numerous actors involved in the bankruptcy proceeding and sale of the
real property conspired to obtain the property for well below its fair market value, and provided
false testimony to the court to carry out this scheine. ]d. However, judge King found that the sale
price was fair and adequate l`he valuations debtors provided for the real property were based on
potential future developments rather than the real property as is. While debtors brief contains an
explanation of how the alleged scheme was carried out, this Court finds that they fail to provide
sufficient evidence to support their allegations of fraud. As with the other appeals brought in
relation to this same bankruptcy case where appellants similarly alleged that the property was sold
at an artificially depressed price following acts of fraud, the Court does not find appellants’
allegations to be credible See Rozelle, 2017 WL 3301511; see also Am. Order, Roze!!e v. Lowe,
ECF No. 25 (\V.D. Tex. July 5, 2018) (No. 5:l7~cv-01051); Order, Rozelle v. Lowe, ECF No. 8
(W.D. Tex. March 28, 2018) (No. 5:l7-cv-00122).

D. rl`he Bankruptcv Court Did l\lot Err in Granting the Third Interim Application of
Branscomb PC for Professional Fees and Expenses

On appeal, this Court reviews the bankruptcy court’s award of fees for abuse of discretion
See fn re I'Voemer, 783 F.3d 266, 270 (5th Cir. 2015). llere, appellees" third interim fee application
presented the requisite lodestar and Joh;ison factor analyses to support their fee determinations
Tlie bankruptcy court concluded that they were reasonable and necessaiy, and approved the
application Wliile debtors allege that appellee Bransconib PC should not have received any fee
award given that the sale of the real property was procured by fraud, this Court finds no evidence
of this alleged fraud. Also, appellants fail to provide the Court with any non-conclusory evidence
that the bankruptcy court relied on erroneous findings of fact or law in awarding attorneys" fees

and expenses to appellee Branscomb PC.

Tlius, this Court finds that the bankruptcy court did not abuse its discretion iii awarding
attorneys’ fees and expenses to appellee Branscomb PC. The bankruptcy court relied on the
lodestar method to determine Branscomb PC`s fee award and there is no evidence that it relied on
erroneous findings of fact or law in reviewing this method.

IV. Coriclusion

Having considered the parties" briefs and the record, the Court finds that the bankruptcy
court did not abuse its discretion in awarding professional fees and expenses for the period of
Noveniber l, 2016 through April 26, 2017. Accordingly, the judgment of the bankruptcy court will
be AFFIRMED and the appeal will be DISMISSED.

Further, the Court finds that appellants’ appeal is frivolous Appellants have made this
same argument on numerous occasions Appellants’ argument has repeatedly been composed of
conclusory and unsupported allegations, and this Court has made clear that appellants’ allegations
are not credible and have not provided a basis for overturning any order issued by the bankruptcy
Court. The Court will therefore entertain a motion for sanctions from the appellee under Federal
Rule of Ban.l<ruptcy Procedure 8020 for filing a frivolous appeal. Appellee shall file such a motion
within 30 days of this memorandum opinion l

A separate order will follow.

siGNED this zl"ll`ay OrMarch, 2019.

i§i<».x;aa;

Royce C. Lamberth
Uiiited States District Judge

 

